

116 HR 1843 IH: National Emergencies Modernization Act of 2019
U.S. House of Representatives
2019-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1843IN THE HOUSE OF REPRESENTATIVESMarch 21, 2019Mr. Gallagher introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Foreign Affairs, and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the National Emergencies Act to provide that a national emergency declared by the
			 President terminates 60 days after the President reprograms or transfers
			 an amount in excess of $250,000,000 for use in response to such emergency,
			 unless a joint resolution affirming such declaration is enacted into law.
	
 1.Short titleThis Act may be cited as the National Emergencies Modernization Act of 2019. 2.Termination of national emergency if amounts over $250,000,000 reprogrammed or transferredSection 202 of the National Emergencies Act (50 U.S.C. 1622) is amended—
 (1)by striking subsection (a) and inserting the following:  (a)Any national emergency declared by the President in accordance with this title shall terminate on the earliest of—
 (1)the date provided for in subsection (b)(3); (2)the date on which there is enacted into law a joint resolution terminating the emergency; or
 (3)the date on which the President issues a proclamation terminating the emergency.; (2)in subsection (b)—
 (A)by striking Not later than six and inserting (1) Not later than six; and (B)by adding at the end the following:
					
 (2)In any case in which national emergency is terminated under this section, any powers or authorities exercised by reason of said emergency shall cease to be exercised after the date of termination of such emergency, except that a termination shall not affect—
 (A)any action taken or proceeding pending not finally concluded or determined on such date; (B)any action or proceeding based on any act committed prior to such date; or
 (C)any rights or duties that matured or penalties that were incurred prior to such date. (3) (A)In the case of a national emergency declared by the President under section 201 in which the President reprograms or transfers an amount in excess of $250,000,000 for use in response to such emergency, the national emergency shall terminate on the date that is 60 days after the first legislative day that occurs after such amount is exceeded unless there is enacted into law a joint resolution approving the emergency pursuant to subsection (c).
 (B)If there is enacted into law a joint resolution approving the emergency under subparagraph (A), such emergency shall not be eligible for termination under this paragraph, regardless of any action relating to reprogramming or transferring of funds.
 (C)Nothing in this paragraph shall be construed to limit or prohibit the President from reprogramming or transferring funds for use in response to a national emergency declared under section 201 that has not been terminated under this section.
 (4)Effective on the date of the termination of a national emergency under this section, any amounts reprogrammed or transferred under any provision of law with respect to the emergency that remain unobligated on that date shall be returned and made available for the purpose for which such amounts were appropriated.; and
 (3)in subsection (c)— (A)in paragraph (1) by inserting or approve after terminate; and
 (B)in paragraph (5) by striking subsection (b) and inserting subsection (b)(1). 3.Exercise of emergency powers and authoritiesSection 301 of the National Emergencies Act (50 U.S.C. 1631) is amended by striking Such specification and inserting For any instance of reprogramming or transfer of funds for use in response to a national emergency, the President shall specify the derivation, amount, and intended use of such funds. Such specifications.
 4.ApplicabilityThe amendments made by this Act shall only apply with respect to a national emergency declared by the President on or after the date of enactment of this Act.
		